UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4148


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LOY BONEY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00064-F-1)


Submitted:   October 25, 2010            Decided:   November 10, 2010


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Loy   Boney      appeals       the     sixty-month      sentence     imposed

upon revocation of his term of supervised release.                      Boney argues

on appeal that his sentence is procedurally unreasonable because

the district court improperly considered factors not permitted

by 18 U.S.C. § 3583(e) (2006).              We affirm.

            We    will       not    disturb         a    sentence     imposed      after

revocation of supervised release if it is within the prescribed

statutory     range   and      is    not     plainly      unreasonable.           United

States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                               In

making     this   determination,           we     first    consider     whether     the

sentence is unreasonable.              Id. at 438. “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”             United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks and citation

omitted).

            The   district         court’s       discretion    is    not   unlimited,

however.    United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).     Although      a    district           court    “ultimately      has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

the Chapter Seven policy statements in the federal sentencing

                                             2
guidelines manual, as well as the statutory requirements and

factors   applicable     to    revocation         sentences       under      18   U.S.C.

§§ 3553(a),    3583(e)     (2006).             Chapter      Seven     provides,       “at

revocation, the court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal

history of the violator.”            USSG ch. 7, pt. A(3)(b).                     Section

3583 approves consideration of a majority of the factors listed

in § 3553(a), omitting only two.                  18 U.S.C. § 3583(e).              Among

the omitted factors is the need “to reflect the seriousness of

the offense, to promote respect for the law, and to provide just

punishment for the offense.”          18 U.S.C. § 3553(a)(2)(A).

           Citing   Crudup,        Boney       contends    that     his    sentence    is

plainly   unreasonable        because       the     court’s       upward      departure

sentence reflected one of the § 3553(a)(2)(A) factors, namely,

the seriousness of Boney’s revocation offenses.                           Specifically,

Boney points to the district court’s explicit reference to his

“continued    engagement      in    criminal       conduct     activity       involving

illegal substances” and the fact that three of Boney’s arrests

cited by the probation officer in the revocation motion involved

illegal   drugs.    In     considering           this     improper    factor,      Boney

argues, the court failed to give adequate consideration to the

sentencing    factors    that      are     relevant       to   supervised         release

cases.

                                           3
             In this case, the district court considered Boney’s

sentence     reduction         from    his    original         sentence,      Boney’s      drug

treatment        and    drug   use    while    on    supervised        release,      and    his

repeated     violations        of     the    terms    of   his      supervised       release,

which included predominantly drug-related offenses.                               While Boney

accurately states the court noted the drug-related nature of the

revocation offenses and the number of those violations involving

illegal drugs, the district court did not explicitly state it

had considered the seriousness of the revocation conduct.                                   In

fact, the court clearly considered these facts in the context of

assessing the need to protect the public from Boney’s future

crimes,      a    required      consideration          for      revocation         sentences.

See 18 U.S.C. § 3553(a)(2)(C).                 In this regard, the court found

that    Boney’s          “continued         engagement         in     criminal       activity

involving        illegal       substances      posed       a     threat      to     society.”

Moreover, the district court is required to consider the nature

and    circumstances           of     the     offense        and      the     history      and

characteristics of the defendant.                    See 18 U.S.C. §§             3553(a)(1),

3583(e).

             To        the   extent     the    court       arguably         considered      the

seriousness of the revocation conduct, viewed as a whole, we

find   any       such    consideration         was    only      one    of     many    factors

considered by the court and such consideration did not render

Boney’s sentence procedurally unreasonable.                           The grounds cited

                                               4
by    the        district     court      were       relevant      to     other       required

considerations, including the nature and circumstances of the

offense, the history and characteristics of the defendant, and

the    need      to   protect     the    public.         Furthermore,          the    court’s

comments implicitly suggest that it imposed a sentence above the

advisory policy statement range as a result of Boney’s breach of

trust.      See USSG ch. 7, pt. A, introductory cmt. n.3(b) (“[A]t

revocation the [district] court should sanction primarily the

defendant’s breach of trust.”).

                 We further reject Boney’s contention that the district

court      improperly        considered       Boney’s      sentence        reduction        as

lenient treatment in fashioning his revocation sentence.                               There

is    no    clear     indication      that      the    district        court    deemed     the

reduction as lenient treatment previously given to Boney by the

courts.       In any event, the court was authorized to consider the

reduction        in   considering       Boney’s       history    and    characteristics.

See 18 U.S.C. § 3553(a)(1).

                 Accordingly we conclude that Boney’s sentence is not

plainly unreasonable.              We therefore affirm the judgment of the

district      court.        We    dispense      with    oral     argument       because    the

facts      and    legal     contentions      are      adequately       presented      in   the

materials        before     the    court     and      argument    would        not   aid   the

decisional process.

                                                                                     AFFIRMED

                                                5